DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 1/27/2021, and the supplemental amendment filed 4/21/2021, for application 16152889.  Claims 10-16 & 19 are canceled.  Claims 1-9, 17-18, & 20 are pending and examined below.

Drawings
The drawings were received on 1/27/2021.  These drawings are acceptable.

Claim Objections
Claims 1 & 5 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the air-oil path” (2nd to last line) is believed to be in error for - - the air/oil path - -.
Regarding Claim 5:
The recitation “a compressed air source” (l. 4) is believed to be in error for - - the compressed air source - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heaton 20130177406.
Regarding Independent Claim 1, Heaton teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising an air starter (Fig. 7, air turbine starter 58 in combination with duct 62) in fluid communication with a compressed air source (ground cart, APU, or other gas turbine engine, via 60; para. [0030]), a bearing cavity (44), an ejector (80) having an air/oil path fluidly connected to the bearing cavity (air/oil path within 78 is connected to 44), the ejector having a nozzle (part of ejector 80; para. [0029]) fluidly coupled with the air/oil path (para. [0029]), the nozzle being connected to receive compressed air from the compressed air source (via valve 68), the ejector having a first inlet in fluid flow communication with the compressed air source and with the nozzle (compressed air from source via 60 operates the ejector and therefore provides compressed air to a first inlet at the junction with line 64 and through the nozzle), a second inlet in fluid flow communication with a scavenge line of the bearing cavity for receiving scavenged oil (the inlet associated with line 78, which can be called a “scavenge line” and is not only capable of pulling “scavenge” oil from cavity 44 –e.g. if the aircraft on which the engine is mounted adjusts its attitude to an extreme bank or possibly upside-down – but will receive at least some oil during normal operation), and an outlet in fluid flow communication with both of the first inlet and the second inlet (outlet of ejector 80), the air-oil path extending through the second inlet and the outlet (the air/oil path extends through the second inlet from line 78 and through the outlet of ejector 80).
Regarding Independent Claim 17, Heaton teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising a bearing cavity (Fig. 7, chamber 44), an ejector (80) having an air/oil path fluidly connected to a scavenge outlet of the bearing cavity (air/oil path within 78 
Regarding Dependent Claim 18, Heaton further teaches in serial flow communication a compressor (16), a combustor (20), and a turbine (22), said nozzle being connected to draw compressed air from the compressor (from 16, see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton, as applied to claim 1 above, and further in view of Dyer 20120111022.
Regarding Dependent Claim 5, Heaton teaches the invention as claimed and as discussed above for claim 1, and Heaton further teaches the air starter has blades extending radially from a shaft (air turbine starter 56 necessarily has blades extending radially from a shaft, given that it is an air turbine configured to start the gas turbine engine) the blades extending in a compressed air path (path defined in line 62 and through starter 56), the compressed air path being connected to the compressed air source (auxiliary power unit; para. [0030]), and wherein the nozzle is connected to the compressed air source (as discussed for claim 1), and further comprising a non-return valve between the compressed air source and the ejector (valve 68 functions as a non-return valve, closing off flows to/from a source which is not selected; para. [0041]).
Heaton fails to expressly teach an auxiliary gearbox, wherein the shaft is connected to gears of the auxiliary gearbox.
Dyer teaches an air turbine starter (42) which is connected to an accessory gearbox (52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heaton’s gas turbine engine to include an auxiliary gearbox, wherein the shaft is connected to gears of the auxiliary gearbox, as taught by Dyer, in order to permit the air turbine starter to rotate the high pressure spool for starting (Dyer; para. [0010]).
Dependent Claim 6, Heaton in view of Dyer teaches the invention as claimed and as discussed above for claim 5, and Heaton further teaches the compressed air source is an auxiliary power unit (para. [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton in view of Dyer, as applied to claim 6 above, and further in view of Legare 20110314830.
Regarding Dependent Claim 7, Heaton in view of Dyer teaches the invention as claimed and as discussed above for claim 6, and Heaton further teaches a bearing (42).
Heaton in view of Dyer fails to teach a return line between the oil reservoir and the bearing cavity, across the bearing.
Legare teaches an oil supply system for a gas turbine engine (see Title and Fig. 1), the oil supply system comprising a return line between an oil reservoir and a bearing cavity (Fig. 2, return line 90/94/54/70/82/44 between tank 84 and bearing cavity 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heaton in view of Dyer’s gas turbine engine to include a return line between an oil reservoir and the bearing cavity, across the bearing, as taught by Legare, in order to resupply oil to the bearings (Legare; para. [0021]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heaton, as applied to claim 1 above, and further in view of Largillier 5429208.
Regarding Dependent Claim 8, Heaton teaches the invention as claimed and as discussed above for claim 1, and Heaton further teaches the bearing cavity is a first bearing cavity (inherent).
Heaton fails to expressly teach a second bearing cavity and a vent line connecting the first bearing cavity to the second bearing cavity.
Largillier teaches a gas turbine engine (Fig. 1, engine 10a) with a first bearing cavity (forward cavity 12a) and a second bearing cavity (aft cavity 12a).  Largillier further teaches a vent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heaton’s gas turbine engine to include a second bearing cavity and a vent line connecting the first bearing cavity to the second bearing cavity, as taught by Largillier, in order to (a) provide bearings at two different axial locations on a single shaft for support (see Fig. 1) and (b) to equalize the pressures in each bearing chamber (Largillier; Col. 1, ll. 54-66).

Claims 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies 3296793 in view of Heaton.
Regarding Independent Claim 17, Davies teaches a gas turbine engine (10) comprising a bearing cavity (27), an ejector (45) having an air/oil path (46 in combination with the path through ejector 45) fluidly connected to a scavenge outlet of the bearing cavity (see Fig. 1, the ejector 45 is configured to scavenge lubricant from the front bearing 27), the ejector having a nozzle (44) fluidly coupled with the air/oil path, the nozzle connected to a compressed air source (compressor bleed conduit 32; Col. 2, l. 22).
Davies fails to expressly teach a valve fluidly connected between the nozzle and the compressed air source, the valve being operable to selectively open or close a fluid path between the compressed air source and the nozzle.
Heaton teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising a bearing cavity (Fig. 7, chamber 44), an ejector (80) having an air/oil path fluidly connected to a scavenge outlet of the bearing cavity (air/oil path within 78 connected to 44, the outlet from 44 at line 78 is interpreted as a “scavenge” outlet and is not only capable of pulling “scavenge” oil from cavity 44 –e.g. if the aircraft on which the engine is mounted adjusts its attitude to an extreme bank or possibly upside-down – but will receive at least some oil during normal operation), the ejector having a nozzle (part of ejector 80; para. [0029]) fluidly coupled with the air/oil path (para. [0029]), the nozzle connected to a compressed air source (see Fig. 8, compressor 16), and a valve (68) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davies to include a valve fluidly connected between the nozzle and the compressed air source, the valve being operable to selectively open or close a fluid path between the compressed air source and the nozzle, as taught by Heaton, in order to switch between providing compressed air to the ejector from a starter air system while the gas turbine engine is starting and providing compressed air to the ejector from the compressor of the engine when the engine is running (Heaton; paras. [0038]-[0039]).  The fluid path that is selectively opened or closed is interpreted as the compressor bleed conduit 32 in Davies.
Regarding Dependent Claim 18, Davies in view of Heaton teaches the invention as claimed and as discussed above for claim 17, and Davies further teaches in serial flow communication a compressor (indicated by compressor bleed conduit 32), a combustor (inherent to gas turbine engine), and a turbine (Davies teaches a gas turbine engine, which necessarily includes a turbine), said nozzle being connected to draw compressed air from the compressor (Col. 2, l. 22).
	Regarding Dependent Claim 20, Davies in view of Heaton teaches the invention as claimed and as discussed above for claim 17, and Davies further teaches a scavenge line between the bearing cavity and an oil reservoir (the ejector 45 is configured to scavenge lubricant from the front bearing 27, and therefore will necessarily return the scavenged lubricant to an oil reservoir), the air/oil path of the ejector forming a portion of the scavenge line and surrounding the nozzle (air/oil path discussed for claim 17 above forms a portion of the scavenge line and surrounds the nozzle 44).


Claims 1-4, 9, 17-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards 20190368393 in view of Waddleton 20050135929 further in view of Alecu 20090101444 and further in view of Heaton.
Regarding Independent Claim 1, Edwards teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising a bearing cavity (Fig. 4, cavity 54), and a pump (86) having an air/oil path fluidly connected to the bearing cavity (path for air and oil defined through pump 86 is connected to 54).
Edwards fails to teach an ejector having an air/oil path fluidly connected to the bearing cavity, the ejector having a nozzle fluidly coupled with the air/oil path, the nozzle being connected to receive compressed air from a compressed air source, the ejector having a first inlet in fluid flow communication with the compressed air source and with the nozzle, a second inlet in fluid flow communication with a scavenge line of the bearing cavity for receiving scavenged oil, and an outlet in fluid flow communication with both of the first inlet and the second inlet, the air-oil path extending through the second inlet and the outlet.
Waddleton teaches a lubrication system for a gas turbine engine (see Figs. 1-2) wherein a pump for pumping lubricant may be any suitable passive pump or active pump, including either an ejector or a gear pump (para. [0032]).
Alecu teaches a gas turbine engine lubrication system (Fig. 1) with a bearing cavity (Fig. 3, cavity 44; para. [0027]), an ejector (74) having an air/oil path fluidly connected to the bearing cavity (via 76; para. [0027]), the ejector having a nozzle fluidly coupled with the air/oil path (nozzle will direct compressed air into the air/oil path 76 in order to pump scavenge oil from bearing cavity 44; para. [0027]), the nozzle being connected to receive compressed air from a compressed air source (para. [0027]), the ejector having a first inlet in fluid flow communication with the compressed air source and with the nozzle (inlet of 74 for receiving compressed air; para. [0027]), a second inlet in fluid flow communication with a scavenge line of the bearing cavity for receiving scavenged oil (inlet of 74 for receiving scavenged oil from scavenge line 76 which extends from bearing cavity 44; para. [0027]), and an outlet in fluid flow communication with both of the first inlet and the second inlet (outlet of 74 which provides air/oil mix along remainder of 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Edwards’s gas turbine engine such that the pump is an ejector having an air/oil path fluidly connected to the bearing cavity, the ejector having a nozzle fluidly coupled with the air/oil path, the nozzle being connected to receive compressed air from a compressed air source, the ejector having a first inlet in fluid flow communication with the compressed air source and with the nozzle, a second inlet in fluid flow communication with a scavenge line of the bearing cavity for receiving scavenged oil, and an outlet in fluid flow communication with both of the first inlet and the second inlet, the air-oil path extending through the second inlet and the outlet, as taught by Alecu, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (Edwards’s active pump versus the claimed ejector), b) the substituted components and their functions were known in the art (both Edwards’s active pump and the claimed ejector were known in the art as being useful for pumping fluids in lubrication systems, as taught by Waddleton, with Alecu teaching an ejector in a similar system as taught by Edwards), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either Edwards’s active pump or an ejector with a nozzle could have been used to predictably pump oil from a bearing cavity, as evidenced by Waddleton’s teaching of using either an active pump – similar to that taught by Edwards - or an ejector – similar to that taught by Alecu - for pumping fluid in a lubrication system of a gas turbine engine, 
Edwards in view of Waddleton and Alecu fails to teach an air starter in fluid flow communication with the compressed air source.
Heaton teaches a gas turbine engine (Fig. 1) with an air turbine starter system (air turbine starter 58 with duct 62) and an ejector (80) connected to a bearing chamber (44), the ejector configured to receive compressed air from the same compressed air source that provides air to the air turbine starter system (ground cart, APU, or other gas turbine engine from 60 and via valve 68; para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton and Alecu’s gas turbine engine to include an air turbine starter in fluid flow communication with the compressed air source, as taught by Heaton, in order to (a) start the gas turbine engine (Heaton; para. [0030]) and (b) in order to provide compressed air to the ejector from the same compressed air source while the gas turbine engine is starting (Heaton; paras. [0038]-[0039]).
Regarding Dependent Claim 2, Edwards in view of Waddleton and Alecu and further in view of Heaton teaches the invention as claimed and as discussed above for claim 1, and Edwards further teaches a scavenge line between the bearing cavity and an oil reservoir (line 82 connected between 54 and reservoir 56), the air/oil path of the ejector forming a portion of the scavenge line and surrounding the nozzle (the proposed modification discussed for claim 1 above results in the air/oil path of the ejector forming a portion of the scavenge line 82 by replacing the pump 86 with the ejector).
Regarding Dependent Claim 3, Edwards in view of Waddleton and Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 2, and Edwards further teaches the scavenge line is an auxiliary scavenge line (line 82 is interpreted as an auxiliary scavenge line), further comprising a primary scavenge line (additional line 82 can be provided to drain from 54 to 88, the additional line being interpreted as the “primary” scavenge line as no structural distinction between “primary” and “auxiliary” is claimed; para. [0113]) directly 
Regarding Dependent Claim 4, Edwards in view of Waddleton and Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 3.
While Edwards teaches additional drain lines 82, as discussed for claim 3, Edwards does not expressly teach an additional pump in the additional drain lines.  Edwards does teach that pump 86 functions to draw an air/oil mixture from bearing cavity 54 to the separator 88, and thus implies that such a pump would be required on any additional drain lines 82 (para. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton and Alecu further in view of Heaton’s gas turbine engine to include a pump in the primary scavenge line in order to draw the air/oil mixture from the bearing cavity 54 through the additional line in the same manner as the pump 86 draws the air/oil mixture through the illustrated drain line 82 (para. [0087]).  The addition of a pump in an additional drain line does not produce a new and unexpected result, rather the result was already taught in Edwards for the illustrated drain line with the illustrated pump and the result was predictable (i.e. the addition of a pump on the drain line would predictably draw an air/oil mix from the bearing cavity for delivery to a separator as it does in the other drain line).  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Regarding Dependent Claim 9, Edwards in view of Waddleton further in view of Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 2, and Edwards further teaches the scavenge line connects the bearing cavity to the oil reservoir via an air/oil separator (88).
Regarding Independent Claim 17, Edwards teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising a bearing cavity (Fig. 4, cavity 54), a pump (86) having an air/oil 
Edwards fails to teach an ejector having an air/oil path fluidly connected to the bearing cavity, the ejector having a nozzle fluidly coupled with the air/oil path, the nozzle connected to a compressed air source.
Waddleton teaches a lubrication system for a gas turbine engine (see Figs. 1-2) wherein a pump for pumping lubricant may be any suitable passive pump or active pump, including either an ejector or a gear pump (para. [0032]).
Alecu teaches a gas turbine engine lubrication system (Fig. 1) with a bearing cavity (Fig. 3, cavity 44; para. [0027]), an ejector (74) having an air/oil path fluidly connected to the bearing cavity (via 76; para. [0027]), the ejector having a nozzle fluidly coupled with the air/oil path (nozzle will direct compressed air into the air/oil path 76 in order to pump scavenge oil from bearing cavity 44; para. [0027]), the nozzle being connected to receive compressed air from a compressed air source (para. [0027]), the ejector having a first inlet in fluid flow communication with the compressed air source and with the nozzle (inlet of 74 for receiving compressed air; para. [0027]), a second inlet in fluid flow communication with a scavenge line of the bearing cavity for receiving scavenged oil (inlet of 74 for receiving scavenged oil from scavenge line 76 which extends from bearing cavity 44; para. [0027]), and an outlet in fluid flow communication with both of the first inlet and the second inlet (outlet of 74 which provides air/oil mix along remainder of scavenge line 76 to tank 38; para. [0027]), the air-oil path extending through the second inlet and the outlet (air/oil path extends through the second inlet and the outlet, as discussed above, as the second inlet receives oil and is capable of receiving air with the oil and passes the oil/mix to ejector 74 where compressed air used as a motive fluid forces the oil/mix from 44 along remainder of 76 to tank 38 via the outlet of the ejector 74).
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).

Edwards in view of Waddleton further in view of Alecu fails to expressly teach a valve fluidly connected between the nozzle and the compressed air source, the valve being operable to selectively open or close a fluid path between the compressed air source and the nozzle.
Heaton teaches a gas turbine engine (Fig. 1, gas turbine engine 10) comprising a bearing cavity (Fig. 7, chamber 44), an ejector (80) having an air/oil path fluidly connected to a scavenge outlet of the bearing cavity (air/oil path within 78 connected to 44, the outlet from 44 at line 78 is interpreted as a “scavenge” outlet and is not only capable of pulling “scavenge” oil from cavity 44 –e.g. if the aircraft on which the engine is mounted adjusts its attitude to an extreme bank or possibly upside-down – but will receive at least some oil during normal operation), the ejector having a nozzle (part of ejector 80; para. [0029]) fluidly coupled with the air/oil path (para. [0029]), the nozzle connected to a compressed air source (see Fig. 8, compressor 16), and a valve (68) fluidly connected between the nozzle and the compressed air source (between nozzle in ejector 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton further in view of Alecu’s gas turbine engine to include a valve fluidly connected between the nozzle and the compressed air source, the valve being operable to selectively open or close a fluid path between the compressed air source and the nozzle, as taught by Heaton, in order to switch between providing compressed air to the ejector from a starter air system while the gas turbine engine is starting and providing compressed air to the ejector from the compressor of the engine when the engine is running (Heaton; paras. [0038]-[0039]).  The proposed modification of Edwards in view of Waddleton further in view of Alecu includes at least the incorporation of respective connections at the valve for receiving air from a starter air system and from a compressor of the engine.
Regarding Dependent Claim 18, Edwards in view of Waddleton in view of Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 17, and Edwards further teaches in serial flow communication a compressor (15), a combustor (16), and a turbine (17).  The proposed modification discussed for claim 17 above results in said nozzle being connected to draw compressed air from the compressor for the reasons discussed above.
Regarding Dependent Claim 20, Edwards in view of Waddleton in view of Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 17, and Edwards further teaches a scavenge line (82, 90) between the bearing cavity (54) and an oil reservoir (56), the air/oil path of the ejector forming a portion of the scavenge line and surrounding the nozzle (the proposed modification in claim 17 above results in the air/oil path of the ejector forming a portion of the scavenge line and surrounding the nozzle due to the replacement of pump 86 with the ejector).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Waddleton in view of Alecu further in view of Heaton, as applied to claim 1 above, and further in view of Dyer.
Regarding Dependent Claim 5, Edwards in view of Waddleton in view of Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 1, and Alecu further teaches the nozzle is connected to the compressed air source (as discussed for claim 1 above).
Heaton further teaches the air starter has blades extending radially from a shaft (air turbine starter 56 necessarily has blades extending radially from a shaft, given that it is an air turbine configured to start the gas turbine engine) the blades extending in a compressed air path (path defined in line 62 and through starter 56), the compressed air path being connected to the compressed air source (ground cart, auxiliary power unit, or other gas turbine engine via 60; para. [0030]), and further comprising a non-return valve between the compressed air source and the ejector (valve 68 functions as a non-return valve, closing off flows to/from a source which is not selected; para. [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton in view of Alecu further in view of Heaton’s gas turbine engine such that the air starter has blades extending radially from a shaft, the blades extending in a compressed air path, the compressed air path being connected to the compressed air source, and further comprising a non-return valve between the compressed air source and the ejector, as taught by Heaton, for the reasons discussed above for claim 1 and in order to selectively provide, using the valve, compressed air to the ejector as motive fluid while also ensuring that the unused flow path(s) is/are completely closed off (Heaton; paras. [0037]-[0038] & [0041]).
Edwards in view of Waddleton in view of Alecu further in view of Heaton fails to expressly teach an auxiliary gearbox, wherein the shaft is connected to gears of the auxiliary gearbox.
Dyer teaches an air turbine starter (42) which is connected to an accessory gearbox (52).

Regarding Dependent Claim 6, Edwards in view of Waddleton in view of Alecu further in view of Heaton and further in view of Dyer teaches the invention as claimed and as discussed above for claim 5, and Heaton further teaches the compressed air source is an auxiliary power unit (para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton in view of Alecu in view of Heaton further in view of Dyer’s gas turbine engine such that the compressed air source is an auxiliary power unit, as taught by Heaton, to provide compressed air to the starter for starting the gas turbine engine and provide compressed air to the ejector during starting (Heaton; paras. [0005] & [0030]) as discussed above for claim 5.
Regarding Dependent Claim 7, Edwards in view of Waddleton in view of Alecu further in view of Heaton and further in view of Dyer teaches the invention as claimed and as discussed above for claim 6, and Edwards further teaches a return line (72) between the oil reservoir (56) and the bearing cavity (54), across a bearing (50).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Waddleton in view of Alecu further in view of Heaton, as applied to claim 1 above, and further in view of Largillier.
Regarding Dependent Claim 8, Edwards in view of Waddleton in view of Alecu further in view of Heaton teaches the invention as claimed and as discussed above for claim 1, and Edwards further teaches the bearing cavity is a first bearing cavity (inherent), further comprising a second bearing cavity (para. [0022]).

Largillier teaches a gas turbine engine (Fig. 1, engine 10a) with a first bearing cavity (forward cavity 12a) and a second bearing cavity (aft cavity 12a).  Largillier further teaches a vent line connecting each of the bearing cavities for equalizing pressures (venting duct; Col. 1, ll. 54-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Edwards in view of Waddleton in view of Alecu further in view of Heaton’s gas turbine engine to include a second bearing cavity and a vent line connecting the first bearing cavity to the second bearing cavity, as taught by Largillier, in order to equalize the pressures in each bearing chamber (Largillier; Col. 1, ll. 54-66).

Response to Arguments
Applicant's arguments filed 1/27/2021 & 4/21/2021 have been fully considered and they are persuasive in part and unpersuasive in part.
Applicant’s argument (p. 1 of Remarks) concerning the drawings are persuasive.  The amended drawing sheet is acceptable and the drawings filed 2/12/2019 do have sufficient line density.
Applicant’s argument (pp. 5-6 of Remarks) that Heaton fails to teach scavenging oil out of the bearing cavity and therefore fails to teach a scavenge line as recited in claim 1 is unpersuasive.  A scavenge line is not inherently structurally different from any other drain or vent line from a bearing cavity.  Heaton’s “scavenge line” (discussed in the claim rejections) is capable of drawing oil from the bearing cavity (and will, during operation, draw some oil entrained in air or potentially liquid oil depending on the attitude of the engine) and thus is not structurally different from the claimed scavenge line.  Claim 2 was not previously rejected over Heaton under 35 U.S.C. 102 because the scavenge line in claim 2 is between the bearing cavity and an oil reservoir, whereas Heaton does not expressly teach an oil reservoir downstream from the ejector.

Applicant’s argument (pp. 6-7 of Remarks) concerning the rejection of claims 1-4, 9, & 17-20 are persuasive, however new grounds of rejection are set forth above for claims 1-4, 9, 17-18, & 20 over Edwards in view of Waddleton further in view of Alecu and further in view of Heaton.  Specifically, pump 86 in Edwards is replaced with an ejector that uses compressed air as motive fluid, as taught by Alecu.  While Edwards does remove air from the oil downstream from pump 86, the proposed combination does not render Edwards unsatisfactory for its intended purpose because both Edwards and Alecu separate oil and air downstream from the pump/ejector that draws the oil/air mix from the bearing cavity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741